        Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
 LEGAL SEA FOODS, LLC,                        )
                                              )
                        Plaintiff,            )
                                              )
 v.                                           )
                                              )   Case 1:20-cv-10850-NMG
 STRATHMORE INSURANCE                         )
 COMPANY,                                     )
                                              )
                        Defendant.            )
                                              )

            MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO
                DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

  I.   INTRODUCTION

       The COVID-19 pandemic has affected the public and many businesses throughout the

country in unprecedented ways. Government orders designed to curb the spread of COVID-19,

coupled with sudden changes in consumer behavior associated with social distancing, have

strained private enterprises, including many in the restaurant industry. But these challenging and

unfortunate circumstances do not create insurance coverage for losses that fall outside the terms

of a policyholder’s insurance contract.

       Plaintiff Legal Sea Foods, LLC alleges that to combat the COVID-19 pandemic,

government officials in the states where it operates its restaurants issued orders between March

and May 2020 that temporarily suspended on-premises dining at restaurants, but permitted them

to continue preparing and selling food and beverages to customers through carry-out and delivery

services. While countless restaurants chose to remain open and provide carry-out and delivery

services to their customers in the ensuing months, Plaintiff closed its 32 restaurants in mid-March

2020, having concluded that carry-out and delivery services were inconsistent with its “brand.”
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 2 of 21



       Plaintiff claims that the COVID-19 pandemic and the closure of its restaurants had a

“devastating effect” on its business. In its First Amended Complaint (“Complaint”), Plaintiff seeks

a judgment declaring that the commercial insurance policy it purchased from Defendant

Strathmore Insurance Company (“Strathmore”) covers its claimed losses, and requests damages

against Strathmore on the theories that its refusal to pay Plaintiff’s claim breached the insurance

contract and was an unfair trade practice. In asserting these claims, Plaintiff ignores the material

terms of the policy and fails to plead sufficient facts to support a plausible claim for coverage

under the policy. The Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) on at

least the following grounds:

       First, to state a claim for coverage under the policy’s Civil Authority provision, Plaintiff

was required, at a minimum, to plead facts showing that civil authorities took action that

completely prohibited and blocked access to its restaurants. The Complaint contains no such

factual allegations, and the government orders cited in the Complaint (and attached to this

Memorandum) confirm that the opposite is true: the orders, without exception, permit access to

restaurants and allow them to prepare food and beverages for carry-out and delivery service to

their customers. As Plaintiff has not pled that a civil authority prohibited access to any of its

restaurants, it is not entitled to Civil Authority coverage as a matter of law.

       Second, to plead a plausible claim for coverage under the policy’s Business Income and

Extra Expense provisions, Plaintiff needed to present factual allegations sufficient to establish, at

a minimum, that there was “direct physical loss of or damage to property” at each of the 32

restaurant premises described in the policy, and that such loss or damage caused a necessary

suspension of its restaurant operations at each location. The Complaint alleges no such facts. It is

evident from the Complaint that Plaintiff opted to shut down its operations not because of any



                                                 -2-
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 3 of 21



property damage that happened at its restaurants, but due to a factor external to its business:

government orders that restricted how it could run its restaurants. Importantly, though Plaintiff’s

insurance claim is predicated on the COVID-19 pandemic, it does not allege that Coronavirus was

present in any of its restaurants. While Strathmore disputes that Coronavirus is capable of causing

“physical loss of or damage to property,” it does not seek adjudication of that issue on this Motion,

since the Complaint does not allege that any of Plaintiff’s restaurants was touched by Coronavirus.

Because Plaintiff cannot plausibly show that it sustained any “direct physical loss of or damage to

property” at its insured premises, it has no contractual right to Business Income or Extra Expense

coverage.

        Third, because the Complaint fails to state a plausible entitlement to insurance coverage,

Plaintiff’s purported cause of action under Mass. Gen. L. c. 93A also should be dismissed, as it is

grounded in Strathmore’s decision to disclaim coverage and the investigation that led to it.

However, even if the Court were to find that the Complaint pleads a viable claim for breach of

contract or for declaratory relief (it does not), Count III should still be dismissed because it is clear

from the Complaint that the parties’ disagreement is simply a bona fide dispute between

sophisticated commercial entities over the interpretation and application of a contract, which does

not support liability under Chapter 93A.

 II.    RELEVANT FACTS ALLEGED IN THE COMPLAINT

        A.      The COVID-19 Pandemic and Plaintiff’s Decision to Close Its Restaurants

        Plaintiff commenced this lawsuit against Strathmore on May 4, 2020, asserting in its

Complaint causes of action for declaratory relief and breach of contract. (Doc. 1). Plaintiff

amended its Complaint on June 5, 2020, adding a purported claim for damages under Mass. Gen.

L. c. 93A. (Doc. 14 (“Compl.”)). The Complaint alleges that Plaintiff operates seafood restaurants

in Massachusetts, Rhode Island, New Jersey, Pennsylvania, Virginia, and Washington, D.C.

                                                  -3-
          Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 4 of 21



(Compl., ¶10). Plaintiff purchased a commercial property insurance policy from Strathmore to

insure against property damage and business interruption at its 32 locations (the “Policy”). (Id.

¶15). The Policy bears policy number 8120T24753 and has effective dates of March 1, 2020 to

March 1, 2021.1

         During the term of the Policy, SARS-CoV-2 (also known as “Coronavirus”) spread across

the globe. (Id. ¶17). According to the Complaint, nearly two million Americans have suffered from

confirmed cases of COVID-19, the disease caused by Coronavirus, with more than 102,000

Americans having died from the disease. (Id. ¶18). In response to the COVID-19 pandemic, “state

and local governments . . . imposed directives requiring residents to remain in their homes unless

performing ‘essential’ activities,” like purchasing food and medicine, going to see a doctor, or

exercising. (Id. ¶40). Governors and other officials also issued orders that temporarily banned on-

premises dining at restaurants but permitted restaurants to continue preparing and selling food and

beverages for carry-out and delivery (collectively, the “Orders”). (Id. ¶¶46, 65-70).2 Nonetheless,

Plaintiff opted to close its restaurants based on its assessment that “[c]arry out and delivery services

are not feasible for Legal Sea Foods given its menu, brand, and business . . .” (Id. ¶47). Despite

Plaintiff’s concession that restaurants were permitted to continue preparing and selling food and

beverages to customers for carry-out and delivery in all jurisdictions in which it operates, the

Complaint concludes that the Orders “operated to prohibit access” to its premises. (Id. ¶63).




1
A copy of the Policy is attached to the Complaint as Exhibit A. (Compl., ¶15 and Ex. A (Doc. 14-1)).
2
  The Complaint cites a series of orders issued by government officials but does not attach them. For the Court’s
convenience, Strathmore attaches those orders to this Memorandum. They are organized in Exhibits 1-6 by
jurisdiction. The Court may take judicial notice of the orders in ruling on this Motion. See Trans-Spec Truck Serv. v.
Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008). For the Court’s convenience, Strathmore has highlighted the text
of the orders that pertain to restaurants.


                                                        -4-
        Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 5 of 21



       In addition, the Complaint alleges that COVID-19 and the Orders have caused and continue

to cause Plaintiff a loss of business income, as well as “physical loss of or damage to property.”

(Id. ¶¶4 et seq.). The Complaint, however, does not disclose the nature of any property loss or

damage, or the locations where it allegedly occurred. Additionally, while the Complaint alleges

that Coronavirus can survive on contaminated objects and surfaces and describes studies finding

that the virus can be transmitted through human contact with contaminated surfaces or objects, it

does not allege that Coronavirus was present at or in any of Plaintiff’s restaurants. (Id. ¶¶24-39).

       B.      The Policy and the Insurance Claim

       On or about March 23, 2020, Plaintiff submitted a claim to Strathmore for its alleged

business interruption losses resulting from the closure of its restaurants during the COVID-19

pandemic. (Id. ¶¶75-76). After an investigation that allegedly consisted of a single, brief telephone

call with Plaintiff’s General Counsel, (Id. ¶¶76-79), Strathmore sent Plaintiff a letter dated March

26, 2020, in which it declined to pay the claim, citing the Policy provisions and facts upon which

its decision was based. (Id. ¶87). Strathmore maintained its coverage position in subsequent

communications sent in response to further inquiries from Plaintiff. (Id. ¶¶92-94, 109).

       The Policy provides commercial property and business interruption insurance. In the

Designation of Premises Schedule, the Policy lists 32 insured locations in Massachusetts, the

District of Columbia, New Jersey, Pennsylvania, Rhode Island, and Virginia. (Policy, Doc. 14-1,

at pp. 6-9 of 235). The Policy’s Business Income (and Extra Expense) Coverage Form provides

coverage for Business Income on the following terms:

               We will pay for the actual loss of Business Income you sustain due to the
               necessary “suspension” of your “operations” during the “period of
               restoration”. The “suspension” must be caused by direct physical loss of or
               damage to property at premises which are described in the Declarations and
               for which a Business Income Limit of Insurance is shown in the



                                                -5-
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 6 of 21



               Declarations. The loss or damage must be caused by or result from a
               Covered Cause of Loss…..

(Id. at p. 133 of 235 (underscores added)). The same form also provides Extra Expense coverage

on these terms:

               b.       Extra Expense means necessary expenses you incur during the
                        “period of restoration” that you would not have incurred if there had
                        been no direct physical loss or damage to property caused by or
                        resulting from a Covered Cause of Loss.

(Id. (underscores added)).

       The Complaint also claims entitlement to the Policy’s Civil Authority Additional

Coverage, which provides, in relevant part, as follows:

               When a Covered Cause of Loss causes damage to property other than
               property at the described premises, we will pay for the actual loss of
               Business Income you sustain and necessary Extra Expense caused by action
               of civil authority that prohibits access to the described premises, provided
               that both of the following apply:

                  (1)   Access to the area immediately surrounding the damaged property
                        is prohibited by civil authority as a result of the damage, and the
                        described premises are within that area but are not more than one
                        mile from the damaged property; and

               (2)      The action of civil authority is taken in response to dangerous
                        physical conditions resulting from the damage or continuation of the
                        Covered Cause of Loss that caused the damage, or the action is taken
                        to enable a civil authority to have unimpeded access to the damaged
                        property.

(Id. at p. 134 of 235 (underscores added)).

III.   LEGAL STANDARDS

       A.      Standard For Dismissal Pursuant to Fed. R. Civ. P. 12(b)(6)

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter, which, if accepted as true, “state[s] a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                                 -6-
          Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 7 of 21



defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

meet its obligation to provide the grounds of its entitlement to relief, a plaintiff must offer “more

than labels and conclusions,” and a “formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555. Dismissal is appropriate if the facts as alleged do not “possess

enough heft to show that plaintiff is entitled to relief.” Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d

76, 84 (1st Cir. 2008).

         In deciding this Motion to Dismiss, the Court may consider not only the allegations of the

Complaint, but also the Policy (which is attached to the Complaint) and, by judicial notice, the text

of the various government orders that are repeatedly referenced in the Complaint. See Trans-Spec

Truck Serv. v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008); Nicholas v. Cigna Life Ins. Co.

of New York, No. 14-CV-14117-ADB, 2016 WL 755612, *4 (D. Mass. Feb. 25, 2016).

         B.        Massachusetts Principles of Insurance Policy Interpretation

         “The interpretation of an insurance contract is a question of law.” Boston Gas Co. v.

Century Indem. Co., 454 Mass. 337, 355–56 (2009).3 Massachusetts law construes insurance

policies under the general rules of contract interpretation. See Brazas Sporting Arms, Inc. v. Am.

Empire Surplus Lines Ins. Co., 220 F.3d 1, 4 (1st Cir. 2000). When the words of a policy language


3
  The substantive law of Massachusetts controls this case. When exercising diversity jurisdiction, federal courts apply
the choice-of-law rules of the forum state. Alharbi v. Theblaze, Inc., 199 F. Supp. 3d 334, 360 (D. Mass. 2016).
Massachusetts applies a functional choice-of-law approach that is expressly guided by the Restatement (Second) of
Conflict of Laws (1971) (the “Restatement”). See Bushkin Assocs., Inc. v. Raytheon Co., 393 Mass. 622, 631-32
(1985). “Section 193 [of the Restatement] provides that the rights created by a contract of casualty insurance are to be
determined by the local law of the State that the parties to the insurance contract understood would be the principal
location of the insured risk during the term of the policy, unless some other State has a more significant relationship
under the principles of § 6.” Clarendon National Insurance Company v. Arbella Mutual Insurance Company, 60 Mass.
App. Ct. 492, 496 (2004). The location of the insured risk is given greater weight than any other single contact,
however, when the “primary location of the insured risk” is unclear, Massachusetts courts look to the insured’s
domicile. General Electric Co. v. Lines, 24 Mass. L. Rptr. 319, 2008 WL 2908053, *2 (Mass. Sup. Ct. July 10, 2008);
see also Restatement § 193, cmt. b. Plaintiff is domiciled in Massachusetts, where it was founded. Massachusetts is
also the principal place of Plaintiff’s business and the state in which it operates 24 of the 32 restaurant premises insured
by the Policy. (Compl., ¶¶5, 10). Thus, under the Restatement rule and Massachusetts precedent, the Court should
apply Massachusetts law, where available, to resolve the substantive legal and coverage issues presented in this action.


                                                           -7-
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 8 of 21



are clear, a court should construe them “in their usual and ordinary sense.” Hakim v. Massachusetts

Insurers' Insolvency Fund, 424 Mass. 275 (1997). Further, a court must “read the policy as written

and ‘[is] not free to revise it or change the order of the words.’” Id. at 281. “Every word in an

insurance contract ‘must be presumed to have been employed with a purpose and must be given

meaning and effect whenever practicable,’” Allmerica Fin. Corp. v. Certain Underwriters at

Lloyd's, London, 449 Mass. 621, 628 (2007), “without according undue emphasis to any particular

part over another.” Mission Ins. Co. v. United States Fire Ins. Co., 401 Mass. 492, 497 (1988).

Finally, Massachusetts courts acknowledge that in an insurance dispute, the insured has the initial

burden to establish coverage. Demers Bros. Trucking v. Certain Underwriters at Lloyd's, London,

Subscribing to Certificate No. SRS IM MA 04-124, 600 F. Supp. 2d 265, 272 (D. Mass. 2009).

Only if the insured meets its burden does the burden shift to the insurer to show that an exclusion

applies. Id.

IV.     ARGUMENT

        A.     The Court Should Dismiss Counts II and IV Because the Complaint
               Fails To State A Plausible Claim for Entitlement to Civil Authority
               Coverage.

        The Complaint alleges that Plaintiff’s restaurants lost substantial revenue during the

COVID-19 pandemic after government leaders issued orders that temporarily banned on-premises

dining at restaurants and directed the public to remain at home, except to engage in essential

activities like buying food from restaurants and grocery stores, purchasing medicine, going to the

doctor, or exercising. (Compl., ¶¶40, 73). The Complaint admits that the Orders permit the public

to patronize restaurants like Legal Sea Foods through “carry out” service, (Id. ¶¶40, 46), and allow

restaurants to prepare and serve food and beverages at their premises and to sell it to customers,

though not for on-premises consumption. (Id. ¶46). Yet, Plaintiff ceased operating its restaurants

altogether and alleges that carry-out and delivery service were “not feasible for [Plaintiff] given

                                                -8-
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 9 of 21



its menu, brand and business . . . .” (Id. ¶47). These allegations are insufficient to state a plausible

claim for coverage under the Policy’s Civil Authority provision and warrant the dismissal of

Counts II and IV.

        To be entitled to coverage for extra expenses or business income losses under the Policy’s

Civil Authority provision, Plaintiff must allege and prove that: (1) the loss and expense was caused

by “action of civil authority that prohibits access to the described premises” (i.e., the locations

listed as insured by the Policy) (emphasis added); (2) the action of civil authority was preceded by

“damage to property other than property at the described premises” that was caused by a Covered

Cause of Loss; (3) access to the area immediately surrounding the damaged property was

prohibited by civil authority as a result of the damage, and the insured premises are within that

area but not more than one mile from the damaged property; and (4) that the action of civil

authority was taken either in response to dangerous physical conditions caused by the property

damage or the casualty that caused the damage, or to give civil authorities unimpeded access to

the damaged property. (Policy, Doc. 14-1, at p. 134 of 235). The Complaint identifies no Order or

action of civil authority that satisfies these requirements.

        The most obvious deficiency in the Complaint is Plaintiff’s failure and inability to allege

that any of the Orders prohibits access to any of the 32 premises insured by the Policy. Courts

addressing the phrase “prohibits access,” as used in Civil Authority coverage, interpret those terms

according to their plain and ordinary meaning. See Southern Hospitality, Inc. v. Zurich American

Ins., 393 F.3d 1137, 1140 (10th Cir. 2004). “The plain and ordinary meaning of ‘prohibit’ is to

‘formally forbid, esp. by authority’ or ‘prevent.’” Id. (quoting Oxford American Dictionary and

Language Guide 795 (1999)). The plain and ordinary meaning of “access” is “‘a way of

approaching or reaching or entering.’” Id. Together, the words “prohibit access” means exactly



                                                  -9-
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 10 of 21



that – an order of civil authority that forbids, prevents, and completely blocks people from

approaching, reaching, and entering the insured premises. See also Commstop v. Travelers Indem.

Co. of Conn., No. 6:11-CV-01257, 2012 WL 1883461, * 9 (W.D. La. May 17, 2012) (the phrase

“prohibit access” means access to insured premises is “totally and completely prevented, i.e., made

impossible” by action of civil authority); Ski Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-

CV-02391, 2010 WL 2696782, * 4 (M.D. Pa. July 6, 2010) (to “prohibit access” means to

“completely shut down access to a party’s premises . . . .”).

         Applying this definition in Civil Authority coverage cases, courts uniformly hold that the

coverage does not apply when a government order or action hinders or limits access to or use of

an insured premises but does not make access impossible. See e.g., Southern Hospitality, 393 F.3d

at 1140 (finding no Civil Authority coverage because the grounding of air traffic after 9/11 did not

bar access to the plaintiff’s hotel); Ski Shawnee, 2010 WL 2696782, *4 (no coverage because the

transportation department’s closure of main route for ingress to insured’s ski resort did not prevent

some customers from accessing resort through alternate routes, even if it hindered or dissuaded

many customers); Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331, 335-

36 (S.D.N.Y. 2004) (finding no Civil Authority coverage because, even though vehicular traffic

to the plaintiff’s office building was restricted after 9/11, pedestrian access and access by public

transportation were allowed).4


4
  The cases so holding are legion. See, e.g., 730 Bienville Partners, Ltd. v. Assurance Co. of Am., 67 F. App’x 248
(5th Cir. 2003) (unpublished) (“It is undisputed that the FAA did not forbid any person to access the [insured’s] hotels”
after the September 11th attacks); Commstop, 2012 WL 1883461, *10 (no Civil Authority Coverage because the
plaintiff failed to establish that access to its business premises was completely blocked, rather than merely impeded,
by a construction project); Kean, Miller, Hawthorne, D'Armond McCowan & Jarman, LLP v. Nat'l Fire Ins. Co. of
Hartford, No. CIV.A. 06-770-C, 2007 WL 2489711, *5 (M.D. La. Aug. 29, 2007) (finding no Civil Authority
coverage because the governor’s advisories in connection with Hurricane Katrina merely recommended residents to
remain off the streets but did not prohibit access to the insured’s premises); By Dev., Inc. v. United Fire & Cas. Co,
No. CIV. 04-5116, 2006 WL 694991, *5 (D.S.D. Mar. 14, 2006), aff'd sub nom. BY Dev., Inc. v. United Fire & Cas.
Co., 206 F. App'x 609 (8th Cir. 2006) (finding no Civil Authority coverage because the governor’s evacuation order
lasted less than 72 hours and the restrictions on movement implemented afterward did not completely prohibit access

                                                         - 10 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 11 of 21



         Here, the Complaint does not allege, nor could it, that any Order issued or action taken by

any government official completely forbid and blocked people from accessing any of the premises

described in and insured by the Policy. To the contrary, Plaintiff alleges that, while it is “no longer

permitted to operate its dining rooms” due to Orders issued by various officials, those same Orders

expressly permit Plaintiff to prepare and sell its food through “carry out and delivery services.”

(Compl. ¶¶46, 65-70).5 The Orders cited in the Complaint – including those issued as recently as

June 2020 – confirm that government officials in all venues in which Plaintiff operates its

restaurants have permitted, and indeed encouraged, Plaintiff and all other restaurants to continue

preparing food and welcoming customers to their restaurants for carry-out and delivery services.

(Id.).6 For example, in Massachusetts – where 24 of Plaintiff’s 32 restaurants are located –

Governor Charles Baker issued COVID-19 Order No. 13 on March 23, 2020, declaring that

“[r]estaurants, bars and other retail establishments that sell food and beverage products to the

public provide COVID-19 Essential Services and . . . are therefore encouraged to continue to offer



to the insured premises); Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 289 (S.D.N.Y. 2005) (no
coverage where the order “may have temporarily obviated the need for Plaintiff’s parking services, [but] it did not
prohibit access to Plaintiff’s garages and therefore cannot be used to invoke coverage[.]”); Paradies Shops, Inc. v.
Hartford Fire Ins. Co., No. 1:03-CV-3154-JEC, 2004 WL 5704715, *7 (N.D. Ga. Dec. 15, 2004) (“The Court sees no
reasonable means of construing [the] order to ground all aircraft as an order specifically forbidding access to plaintiff’s
premises” in airport terminal stores); St. Paul Mercury Ins. Co. v. Magnolia Lady, Inc., No. 2:97-cv-153 BB, 1999
WL 33537191, *3 (N.D. Miss. Nov. 4, 1999) (civil authority coverage not triggered by bridge closure that reduced
casino-hotel’s business by 80% but did not completely cut off access); Syufy Enterprises v. Home Ins. Co. of Indiana,
No. 94-0756 FMS, 1995 WL 129229, *2 (N.D. Cal. Mar. 21, 1995) (“Under the clear terms of the policy, a civil
authority must specifically deny access to a Syufy theater.”); TMC Stores, Inc. v. Federated Mut. Ins. Co., No. A04-
1963, 2005 WL 1331700, *4 (Minn. Ct. App. June 7, 2005) (finding no Civil Authority Coverage because “[e]ven if
more difficult or less convenient access [due to construction] discouraged customers from patronizing [the] store, this
was not a prohibition of access”); 54th St. Ltd. Partners, L.P. v. Fid. & Guar. Ins. Co., 763 N.Y.S.2d 243, 244 (N.Y.
App. Div. 2003) (“…[A]lthough vehicular and pedestrian traffic in the area was diverted, access to the restaurant was
not denied.”).
5
  These specific factual admissions contradict other formulaic and conclusory allegations that are not to be taken as
true for purposes of this Motion, including the allegation in paragraph 63 that “the orders have operated to prohibit
access to Legal Sea Foods’ insured location, among other places.” (Compl., ¶63). See Twombly, 550 U.S. at 555.
6
 See also Compl., ¶¶65-70 and n. 19-24, citing to government orders permitting restaurants to continue carry-out (also
referred to as “grab & go”) and delivery services from beginning of pandemic in March through June 2020.


                                                          - 11 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 12 of 21



food and beverages for take-out and by delivery provided they follow the social distancing

protocols set forth in Department of Public Health guidance.” (Exhibit 1, Mass. Exec. Order Mar.

23, 2020, Ex. A (emphasis added)). A government order that allows restaurants to provide carry-

out service necessarily permits access to restaurant premises by, at the very least, suppliers and

vendors who deliver foodstuffs, restaurant employees who prepare meals and manage operations,

and customers who buy the meals in the restaurant and carry them home.

         Given the unambiguous wording of the Civil Authority provision, Plaintiff’s concessions

in the Complaint, and the text of the various Orders Plaintiff relies on, it is clear that Plaintiff can

prove no plausible entitlement to coverage under the Policy’s Civil Authority provision. Inasmuch

as Plaintiff’s causes of action are predicated on Strathmore’s decision not to pay Plaintiff’s claim

for Civil Authority coverage, they fail as a matter of law and should be dismissed.7

         B.       The Court Should Dismiss Counts I and IV Because Plaintiff Fails To
                  Allege the Existence of “Direct Physical Loss Of Or Damage To”
                  Property At the Described Premises, An Essential Element of Business
                  Income and Extra Expense Coverage.

         The focal point of the Complaint is Plaintiff’s claim for Civil Authority coverage, and as

shown above, the Orders do not prohibit access to any insured premises. However, in Counts I and

IV, Plaintiff also claims it is entitled to payment under the Policy’s Business Income and Extra




7
 Plaintiff’s claim fails for the additional reason that Civil Authority coverage also turns on the presence of physical
damage to property at premises other than Plaintiff’s restaurant premises, and the Orders do not indicate that they
were issued because of property damage that had already occurred. See Dickie Brennan & Co. v. Lexington Ins. Co.,
636 F.3d 683, 687 (5th Cir. 2011) (interpreting a similar policy to “require[] proof of a causal link between prior
damage and civil authority action.”); Kelaher, Connell & Conner, P.C. v. Auto-Owners Ins. Co., No. 4:19-CV-00693-
SAL, 2020 WL 886120, *7 (D.S.C. Feb. 24, 2020) (“[W]ithout a nexus between the issuance of the civil authority
order and the damage to an adjacent property, there is no coverage.”). Nor can Plaintiff remedy this defect in an
amendment. As the Orders do not refer to any “damage to property” away from insured premises, ipso facto, they do
not permit any determination of (1) what the “damage to property” is; and, thus, (2), where it occurred; and, thus, (3),
whether there was a prohibition of “access to the area immediately surrounding the damaged property;” and, thus, (4),
whether the insured’s premises are “not more than one mile from the damaged property.” Since it is impossible to
plead entitlement to Civil Authority coverage without alleging “damage to property” other than at the described
premises and the other elements of the claim that stem from that damage, the Complaint fails as a matter of law.

                                                         - 12 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 13 of 21



Expense coverages. Plaintiff’s failure and inability to plead facts sufficient to show “direct

physical loss of or damage to” property at any of its 32 insured locations that caused a suspension

of its operations is fatal to that claim and warrants dismissal of Counts I and IV.8

         As noted above, the existence of “direct physical loss of or damage to property” at premises

described in the Policy is an essential element of both the Business Income and Extra Expense

coverages. (Policy, Doc. 14-1, at p. 133 of 235). Courts interpreting the phrase “direct physical

loss or damage” under Massachusetts law have explained that the term “physical” must be given

its plain meaning, which is “material” and “tangible.” See Crestview Country Club, Inc. v. St. Paul

Guardian Ins. Co., 321 F. Supp.2d 260, 264 (D. Mass. 2004) (citing American Heritage Dictionary

(Second College Edition 1982)); see also Eveden, Inc. v. N. Assur. Co. of Am., No. CIV.A. 10-

10061-GAO, 2014 WL 952643, *5 (D. Mass. Mar. 12, 2014) (“Intangible losses, such as a defect

in title or a legal interest in property, are generally not regarded as ‘physical’ losses in the absence

of actually physical damage to the property.”); HRG Dev. Corp. v. Graphic Arts Mut. Ins. Co., 26

Mass. App. Ct. 374, 377 (1988) (“Nor do we think the salient phrase (‘physical loss or damage’)

fairly can be construed to mean physical loss in the absence of physical damage.”). These

authorities are in harmony with precedent from other jurisdictions,9 as well as a leading insurance

treatise, which states:


8
  The Complaint does not plead entitlement to coverage under the Policy’s $50,000 coverage extension for Dependent
Properties. However, Strathmore notes a possible reference to this coverage in the vague allegation that “COVID-19
has caused and continues to cause direct physical loss of or damage to Legal Sea Foods’ property and the property of
those upon whom Legal Sea Foods relies.” (Compl. ¶117 (emphasis added)). This stray assertion is insufficient to
support a claim for Dependent Properties coverage. Only certain properties operated by others qualify as a Dependent
Property (Policy, Doc. 14-1, at pp. 131-32), and the Complaint fails to identify any such dependent property. Nor does
the Complaint describe any alleged damage to a dependent property or to the nature of Plaintiff’s relationship, if any,
to the owner of the dependent property. Thus, any such claim would be deficient as a matter of law.
9
  See, e.g., Trinity Indus., Inc. v. Ins. Co. of N. Am., 916 F.2d 267, 270-71 (5th Cir. 1990) (observing that “[t]he
language ‘physical loss or damage’ strongly implies that there was an initial satisfactory state that was changed by
some external event into an unsatisfactory state – for example, the car was undamaged before the collision dented the
bumper.”); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (Ct. App.

                                                        - 13 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 14 of 21



                  The requirement that the loss be ‘physical,’ given the ordinary
                  definition of that term, is widely held to exclude losses that are
                  intangible or incorporeal, and, thereby to preclude any claim against
                  the property insurer when the insured merely suffers a detrimental
                  economic impact unaccompanied by a distinct, demonstrable,
                  physical alteration of the property.

10A Couch On Insurance § 148.46. (3d ed. 2019).

         To state a plausible claim for entitlement to Business Income and Extra Expense coverage

in this case, Plaintiff was required to allege the existence of “direct physical loss or damage” to

property at each of its restaurants, not with mere labels and conclusions, but with well pleaded

facts that “possess enough heft” to indicate a material, tangible, and physical alteration of the

property. See Clark v. Boscher, 514 F. 3d 107, 112 (1st Cir. 2008) (quoting Twombly, 550 U.S. at

555). The Complaint fails that test. More than 30 paragraphs of the Complaint present allegations

about Coronavirus, studies about how it spreads, its health risks, its effects on American society

and business, and how governments and other organizations have attempted to curb its spread.

Included in those paragraphs are allegations describing how Coronavirus can contaminate surfaces

and objects within buildings. (Compl., ¶¶25-39). Yet, the Complaint does not allege that

Coronavirus was present in any Legal Sea Foods restaurants or on any of its property. Indeed,

Plaintiff studiously avoids even the suggestion that its restaurants were contaminated with

Coronavirus, offering instead the conclusory and formulaic allegation that “Legal Sea Foods has

suffered direct physical loss of or damage to its property caused by COVID-19,” the disease caused




2d Dist. 2010) (“[t]hat the loss needs to be ‘physical,’ given the ordinary meaning of the term, is ‘widely held to
exclude alleged losses that are intangible or incorporeal, and, thereby, to preclude any claim against the property
insurer when the insured merely suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
physical alteration of the property.’”); Aflac, Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 319 (Ga. App. 2003)
(observing that the common meaning of the words “direct physical loss” contemplates “an actual change in insured
property then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the property causing
it to become unsatisfactory for future use or requiring that repairs be made to make it so”).


                                                          - 14 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 15 of 21



by Coronavirus, and the “resulting government orders.” (Id. ¶¶48, 73).10 While Strathmore

maintains that the mere presence of a virus on a surface or object does not constitute “direct

physical loss of or damage to property,” the Court need not address that issue in deciding this

Motion. As the Complaint plainly shows, Plaintiff makes no claim that Coronavirus was found in

any of its restaurants. The Court can and should dismiss the Complaint because it simply does not

allege that anything happened that harmed Plaintiff’s property.

         Unable to plead any form of physical loss or damage to its property, Plaintiff pivots to the

allegation that “Legal Sea Foods’ inability to use its insured premises to operate its business due

to COVID-19 is sufficient to trigger business income and related coverages.” (Compl., ¶99). In

other words, Plaintiff contends that its mere “loss of use” of the dining areas of its restaurants due

to government restrictions is a form of “physical loss or damage” that entitles it to coverage. (Id.

¶¶98-99). The theory that a mere loss of use of property, unaccompanied by some distinct form of

property damage, constitutes “direct physical loss” has been rejected by a number of courts.11 For

example, in Roundabout Theatre Co. v. Cont’l Cas. Co., 751 N.Y.S.2d 4 (N.Y. App. Div. 2002),


10
  Paragraph 73 of the Complaint is equally deficient, alleging only that “COVID-19 and the resulting government
orders have caused and continue to cause Legal Sea Foods physical loss of or damage to property and business income
losses,” but providing absolutely no factual material that would allow Strathmore or the Court to know the nature of
the loss or damage or how it occurred.
11
  See, e.g., Pentair, Inc. v. American Guar. and Liab. Ins. Co., 400 F.3d 613, 617 (8th Cir. 2005) (rejecting argument
that “mere loss of use or function of property constitutes ‘direct physical loss or damage’” without demonstrable
physical damage); Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y.
2014) (“The words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or damage,’ ordinarily connote actual,
demonstrable harm of some form to the premises itself, rather than forced closure of the premises for reasons
exogenous to the premises themselves, or the adverse business consequences that flow from such closure.”); Northeast
Georgia Heart Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-CV-00245-WCO, 2014 WL 12480022, *6 (N.D. Ga. May 23,
2014) (“The court will not expand ‘direct physical loss’ to include loss-of-use damages when the property has not
been physically impacted in some way. To do so would be equivalent to erasing the words ‘direct’ and ‘physical’
from the policy.”); J. O. Emmeric & Assocs., Inc. v. State Auto Ins. Cos., No. 3:06CV00722-DPJ-JCS, 2007 WL
9775576, *5 (S.D. Miss. Nov. 19, 2007) (where insured was denied access to computer data during power outage, this
was not “direct physical loss of or damage to” property); Herr v. Forghani, 161 Wash. App. 1037, 2011 WL 1833829,
*7 (2011) (unpublished) (explaining that insured “must show direct physical loss to tangible property,” and “alleged
loss of use of his property caused by the supposed increased easement use” was not covered); Harry’s Cadillac-
Pontiac-GMC Truck Co., 486 S.E.2d 249, 251 (N.C. App. 1997) (finding no “physical loss” sufficient to trigger
business interruption coverage where customers could not access car dealership due to heavy snowstorm).


                                                        - 15 -
          Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 16 of 21



a Broadway theatre was forced to cancel numerous performances of a musical when the City closed

off the block on which it was located after scaffolding attached to a nearby building collapsed. Id.

at 5. After its insurance claim was denied, the theatre owner sued its property insurer to recover

for its business interruption losses. Id. Reversing the trial court’s entry of summary judgment for

the insured, the appellate court held that “the plain meaning of the words ‘direct’ and ‘physical’

narrow the scope of coverage and mandate the conclusion that losses resulting from off-site

property damage do not constitute covered perils under the policy . . . .” Id. at 8 (citations omitted).

          Plaintiff’s allegation that government regulation of on-premises dining is equivalent to

“physical loss or damage” also contradicts, and indeed would nullify, the definition of “period of

restoration” incorporated into both the Business Income and Extra Expense coverages. (Policy,

Doc. 14-1, p. 133 of 235). The Policy provides that the “period of restoration” ends on the earlier

of: (1) “The date when the property at the described premises should be repaired, rebuilt or

replaced with reasonable speed and similar quality;” or (2) “The date when business is resumed at

a new permanent location.” (Id. at 141 of 235). Thus, the Policy plainly contemplates that Business

Income and Extra Expense coverages apply only during the period of time when a physical change

in the condition of insured property exists that can be remedied through repair, restoration, or

replacement. See Newman Myers Kreines Gross Harris, 17 F. Supp. 3d at 332 (“The words ‘repair’

and ‘replace’ [in the policy’s definition of ‘period of restoration’] contemplate physical damage to

the insured premises as opposed to loss of use of it.”); Philadelphia Parking Auth. v. Fed. Ins. Co.,

385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005) (“‘Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest

that the damage contemplated by the Policy is physical in nature.”); Harry’s Cadillac, 486 S.E.2d

249, 251 (N.C. App. 1997) (reaching same conclusion); Roundabout Theatre, 751 N.Y.S.2d at 8

(same).



                                                 - 16 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 17 of 21



         The alleged “loss of use” of Plaintiff’s restaurant dining areas due to a government order,

like the inability to use law firm office space in Newman Myers or the theatre in Roundabout

Theatre, is intangible and incorporeal and cannot be repaired, rebuilt, or replaced. Thus, Plaintiff’s

interpretation of the Policy would mean that the “period of restoration” would have no end.

“Massachusetts law disfavors ‘contract interpretations that make some provision of the contract

‘useless or inexplicable’” or lead to an absurd outcome. Demers Bros. Trucking, Inc., 600 F. Supp.

2d at 278.

         In light of these principles, it is hardly surprising that no court applying Massachusetts law

has ever held that the mere “inability to use” property constitutes “physical loss or damage” under

a property insurance policy absent some physical or material alteration of the property. Several

decades ago, two justices of the Massachusetts Superior Court ruled, in unreported decisions, that

“direct physical loss” may exist in the absence of “structural damage” to a building if its

habitability is impaired. See Matzner v. Seaco Ins. Co., No. CIV. A. 96-0498-B, 1998 WL 566658

*4 (Mass. Super. Aug. 12, 1998); Arbeiter v. Cambridge Mut. Fire Ins. Co., 1996 WL 1250616,

*1 (Mass. Super. Mar. 15, 1996). However, neither case supports Plaintiff’s position on loss of use

in this case. Aside from lacking any precedential value, Matzner and Arbeiter are wholly

inapposite.12 Unlike Matzner, where carbon monoxide permeated the insured’s home, and

Arbeiter, where pervasive and noxious fumes from an oil spill affected the interior of the premises,


12
  At least one federal court has questioned whether Matzner is “good law.” In Philadelphia Parking Auth., the district
court noted that Matzner “may be bad law as it does not refer to or acknowledge a Massachusetts Court of Appeals
case that held that ‘in the absence of physical damage’ there is no coverage under the phrase ‘physical loss or
damage.’” 385 F. Supp. 2d at 289 (citing HRG Dev. Corp., 26 Mass. App. Ct. 374) (“Nor do we think the salient
phrase (‘physical loss or damage’) fairly can be construed to mean physical loss in the absence of physical damage.”)).
Matzner and Arbeiter were also cited by the First Circuit Court of Appeals in Essex Ins. Co. v. BloomSouth Flooring
Corp., 562 F.3d 399 (1st Cir. 2009). BloomSouth involved an insured’s claim for defense and indemnity under a
commercial general liability insurance policy, in connection with a foul odor emanating from a carpet. Id. at 401. The
court held that the odor constituted “physical injury to tangible property.” Id. at 406-06. BloomSouth is inapplicable
here, for the same reasons as Matzner and Arbeiter, infra, as well as the additional reason that it involved different
policy language and a different policy type (i.e., liability).


                                                        - 17 -
         Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 18 of 21



Plaintiff does not allege that any injurious element was present in its restaurants, or that anything

actually happened to any property within them.13 Rather, the well pleaded facts of the Complaint

suggest only that Plaintiff was unable to use the dining areas of its restaurants because of

government orders that limited restaurants to carry-out and delivery sales.

        Finally, Plaintiff’s interpretation defies the Policy’s exclusion of loss attributable to the

“loss of use” of insured property. (Policy, Doc. 14-1, p. 223 of 235) (“We will not pay for loss or

damage caused by or resulting from…b. Delay, loss of use or loss of market.”) (emphasis added)).

This exclusion is unambiguous, see App v. Zurich Assur. Co. of Am., No. CIV.A. 08-8717, 2008

WL 4399385, *6 (E.D. La. Sept. 23, 2008), and Massachusetts law mandates that the phrase “direct

physical loss or damage” in the Business Income and Extra Expense coverages must be interpreted

in a way that gives the exclusion effect and meaning. Mission Ins. Co., 401 Mass. at 497

(“…[I]nsurance policies should be construed as whole ‘without according undue emphasis to any

particular part over another.” (citations omitted)). Construing the phrase “direct physical loss or

damage” to encompass a loss of use unaccompanied by a physical alteration of insured property

would negate the “loss of use” exclusion altogether.

        C.       Plaintiff’s Failure to Plead a Plausible Claim for Coverage Under the Policy
                 Also Warrants Dismissal of Its Purported Chapter 93A Claim.

        Massachusetts General Laws, Chapter 93A, Section 2, prohibits those engaged in trade or

commerce from employing “unfair methods of competition and unfair or deceptive acts or

practices.” M.G.L. c. 93A, § 2. In Count III of the Complaint, Plaintiff purports to assert a claim

under Section 11 of the statute based upon Strathmore’s alleged “wrongful denial and inadequate




13
  Though Plaintiff does not allege that Coronavirus was present on any surface at an insured premises, Strathmore
disputes that the presence of virus on surfaces or objects in a building would render the building uninhabitable.


                                                     - 18 -
        Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 19 of 21



investigation” of Plaintiff’s insurance claim. (Compl., ¶112). Count III fails to state a plausible

claim for relief under Chapter 93A and should be dismissed.

       Liability arises under Chapter 93A when a company has engaged in immoral, unethical,

oppressive, or unscrupulous conduct and violated an established conception of unfairness. See

Peabody Essex Museum, Inc. v. U.S. Fire Ins. Co., 802 F.3d 39, 54 (1st Cir. 2015); Ora Catering,

Inc. v. Northland Ins. Co., No. CIV.A. 14-12618-NMG, 2014 WL 5776158, *3 (D. Mass. Nov. 5,

2014). To allege a claim under Section 11, a plaintiff must allege misconduct rising to the level of

an “extreme or egregious” business wrong, “commercial extortion,” or similar level of “rascality”

that raises “an eyebrow of someone inured to the rough and tumble of the world of commerce.”

Id. By contrast, “a good faith dispute as to whether money is owed, or performance of some kind

is due, is not the stuff of which a c. 93A claim is made.” Duclersaint v. Fed. Nat. Mortgage Ass'n,

427 Mass. 809, 814 (1998).

       As demonstrated above, the Complaint fails to plead facts supporting a plausible claim to

coverage under the Policy. Plaintiff’s inability to allege facts supporting its conclusion that

Strathmore had a contractual duty to pay Plaintiff for the financial loss it sustained when it decided

to shut down its restaurants warrants dismissal of its Chapter 93A claim. See Transamerica Ins.

Co. v. KMS Patriots, L.P., 52 Mass. App. Ct. 189, 197 (2001) (“When coverage has been correctly

denied, as in this case, no violation of the Massachusetts statutes proscribing unfair or deceptive

trade practices may be found.”).

       But even assuming, arguendo, that any part of Plaintiff’s contract or declaratory judgment

claims were to survive this Motion to Dismiss, the dismissal of Count III is still warranted under

Massachusetts law. When taken in the light most favorable to Plaintiff, the allegations of the

Complaint describe a good faith disagreement over the interpretation and application of the Policy



                                                - 19 -
        Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 20 of 21



to a business interruption claim, which does not support liability under Chapter 93A. See Ora

Catering, 57 F. Supp. 3d at 110-11 (explaining that the court “need not determine which party has

the correct contract interpretation,” because “[e]ven if defendant’s interpretation of the policy was

found to be incorrect, it would not result in a violation of Chapter 93A so long as a defendant made

a good faith determination to deny coverage.”); Boston Symphony Orchestra, Inc. v. Commercial

Union Ins. Co., 406 Mass. 7, 15 (1989) (no violation of Chapter 93A because “[i]n good faith, [the

insurer] relied upon a plausible, although ultimately incorrect, interpretation of its policy. There is

nothing immoral, unethical or oppressive in such an action.”); Chiulli v. Liberty Mut. Ins., Inc., 97

Mass. App. Ct. 248 (2020) (“Liability is not ‘reasonably clear’ if there is ‘a legitimate difference

of opinion as to the extent of [the insured's] liability,’ or a ‘good faith disagreement’ over the

amount of damages.” (quoting Bobick v. United States Fid. & Guar. Co., 439 Mass. 652, 660

(2003))); Guity v. Commerce Ins. Co., 36 Mass. App. Ct. 339, 343 (1994) (“A plausible, reasoned

legal position that may ultimately turn out to be mistaken – or simply, as here, unsuccessful – is

outside the scope of the punitive aspects of the combined application of c. 93A and c. 176D.”);

Wasserman v. Commerce Ins. Co., 15 Mass. L. Rep. 170, 2002 WL 31187681, *9 (Mass. Super.

2002) (“A good faith disagreement between an insurer and its insured will not support a finding

of liability under either 93A or 176D. Neither will liability exist if the insurer in good faith relied

on a plausible, but ultimately wrong interpretation of its own policy.”).

 V.    CONCLUSION

       For the foregoing reasons, the allegations of the Complaint reveal that Plaintiff cannot

allege facts that would allow the Court to draw a reasonable inference that Plaintiff is plausibly

entitled to a declaratory judgment, damages for breach of the insurance contract, or relief under

Mass. Gen. L. c. 93A, §11. Accordingly, the Court should dismiss this action with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6).

                                                 - 20 -
        Case 1:20-cv-10850-NMG Document 17 Filed 06/19/20 Page 21 of 21



                                               Respectfully submitted,

                                               DEFENDANT STRATHMORE INSURANCE
                                               COMPANY,

                                               By its attorneys,



                                                /s/ Jonathan E. Small
                                               Gregory P. Varga (BBO #629227)
                                               Jonathan E. Small (BBO #672480)
                                               ROBINSON & COLE LLP
                                               280 Trumbull Street
                                               Hartford, CT 06103
                                               Tel: (860) 275-8200
                                               E-mail: gvarga@rc.com
                                               E-mail: jsmall@rc.com

                                               Julianna M. Charpentier (BBO #703286)
                                               ROBINSON & COLE LLP
                                               One Boston Place, 25th Floor
                                               Boston, MA 02108
                                               Tel: (617) 557-5900
                                               E-mail: jcharpentier@rc.com

Dated: June 19, 2020



                                 CERTIFICATE OF SERVICE

        I, Jonathan E. Small, hereby certify that a copy of the foregoing document, filed through
the ECF system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those, if any, indicated as non-registered
participants on this 19th day of June, 2020.

                                               /s/ Jonathan E. Small
                                               Jonathan E. Small




                                                - 21 -
